MdOLELLAN, J.
The testimony tending to show the presence of a large number of people at the scene of the shooting was of the res gestse and clearly admissible. Nor was there error in the refusal to the defendant of the general charge, since there was abundant evidence upon which to rest a conviction of assault with intent to murder, as charged in the indictment.
Charge 2, requested for the defendant, was well refused. It ' predicated an acquittal upon reasonable doubt of his guilt of assault and battery; whereas, under the evidence, it ivas open to the jury to find him guilty of the felony charged in the indictment. The charge was calculated to confuse the jury, if not otherwise bad.
There is no error in the record, and the judgment is affirmed.
Affirmed
Tyson, C. J., and Anderson and Denson, JJ., concur.